Continuation of 12:
The AFCP request filed 8/3/2022 has been fully considered but does not place the case in condition for allowance for the following reasons:
The proposed amendments change the scope of claims 1 and 21 and their dependents, appearing to overcoming the rejection of record and raising new issues that require further search and/or consideration. An updated search was conducted and identified new prior art, as indicated below. In view of the newly cited prior art, the proposed amendments do not clearly place the case in condition for allowance. Applicant's arguments rely on the proposed amendments which have not been entered.
Claims 1 and 21 have been amended to further limit the long-channel gate as an active gate.  In the rejection of record, Do et al. (PG Pub. No. US 2019/0252297 A1) discloses at least one embodiment where gate GL1 is configured as a dummy or skipped gate line, rather than an active gate as recited in claims 1 and 21.
An updated search identified multiple prior art references which appear to anticipate the proposed amendments to claims 1 and 21.  For example, Shen et al. (US 10,553,707 B1) teaches a gate contact (122B) which is shorter than an active gate line (fig. 11C: 122A shorted than active gate 109B), and includes portions extending across active fins (102A) and portions extending outside of the active fins (fig. 11C: portions of 122A and 109B extend between active fins and over isolation layer 104).  Similarly, Liaw (PG Pub. No. US 2019/0311969 A1) teaches a gate contact (1064) which is shorter and narrower than a gate (figs. 23-24: 1064 shorter and narrower than active gate 1012), includes portions extending across active fins (921 and/or 991) and portions extending outside of the active fins (fig. 24: portions of 1064 and 1012 extend between active fins and over STI region 1070B).
Furthermore, it appears that the extended gate contacts of the newly discovered references could be combined with the Applicant Admitted prior Art (fig. 3 of the instant application, including contact base CB disposed outside of active region 328) to arrive at the claimed invention.  At least Liaw discloses that the extended gate contact area is advantageous to reduce resistance of the gate electrodes (¶ 0122).

Since the newly discovered prior art appears to read on the proposed claim limitations, a decision on determining allowability could not be made within the guidelines of the AFCP.  The proposed amendments have not been entered, and the rejections of record are maintained.


/BRIAN TURNER/               Examiner, Art Unit 2894